Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
v.

Pure Foods, Inc.
d/b/a 7-Eleven #15036,

Respondent.

Docket No. C-13-1198
FDA Docket No. FDA-2013-H-0986

Decision No. CR2979

Date: November 1, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Pure Foods, Inc. d/b/a 7-Eleven #15036 (Respondent), which
alleges facts and legal authority sufficient to justify imposing a $500 civil money
penalty. Respondent did not timely answer the Complaint, nor did Respondent
request an extension of time within which to file an Answer. Therefore, I enter a
default judgment against Respondent and assess a civil money penalty of $500.

CTP initiated this case by serving a Complaint on Respondent and filing a copy of
the Complaint with the Civil Remedies Division (CRD) and the Food and Drug
Administration’s (FDA) Division of Dockets Management. The Complaint
alleges that Respondent unlawfully sold tobacco products to a minor and failed to
verify that a purchaser of a tobacco product was of sufficient age, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), codified at 21 U.S.C.
§§ 301 — 399d, and its implementing regulations found at 21 C.F.R. Part 1140.
CTP seeks a civil money penalty of $500 for these violations.

On August 27, 2013, CTP served the Complaint on Respondent by United Parcel
Service (UPS), pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days Respondent must
take one of the following three actions: pay the penalty, file an answer, or request
an extension of time within which to file an answer. CTP further explained that if
Respondent did not comply with one of the actions within 30 days, an
Administrative Law Judge could issue an initial decision ordering Respondent to
pay the full amount of the proposed penalty. 21 C.F.R. § 17.11.

Respondent has neither filed an Answer within the time provided by regulation,
nor timely requested an extension. Pursuant to 21 C.F.R. § 17.11(a), Iam required
to “assume the facts alleged in the complaint to be true, and, if such facts establish
liability under [the Act],” issue an initial decision and impose a civil money
penalty. Accordingly, I must determine whether the allegations in the Complaint
establish violations of the Act.

Specifically, CTP alleges that:

e Respondent owns 7-Eleven #15036, an establishment that sells tobacco
products and is located at 309 Smallwood Drive, Waldorf, Maryland
20602. Complaint § 3.

¢ On October 10, 2012, an FDA-commissioned inspector observed a
violation of 21 C.F.R. Part 1140 at 7-Eleven #15036. Specifically, the
inspector observed that “a person younger than 18 years of age was able to
purchase a package of Newport Box cigarettes . . . at approximately 2:26
PMET. Complaint § 10.

¢ On October 15, 2012, CTP issued a Notice of Compliance Check
Inspection (Notice) to Respondent’s establishment informing Respondent
that an inspection had been conducted on October 10, 2012, and “that
during this inspection a minor was able to enter the establishment and
purchase a regulated tobacco product at approximately 2:26 PM.”
Complaint § 10.

¢ On November 29, 2012, CTP issued a Warning Letter to Respondent
specifying the violation that the inspector observed on October 10, 2012.
The letter warned Respondent that if it failed to correct the violation, civil
money penalties could be imposed on it or other regulatory action by the
FDA. CTP further explained that the letter was not intended to provide an
exhaustive list of violations and that Respondent was responsible for
complying with the law. Complaint § 10.

“On December 2, 2012, by letter, Suri Sarabjit, who identified himself as
the supervisor of the establishment, responded to the Warning Letter” on
Respondent’s behalf. In its Complaint, CTP summarized Mr. Sarabjit’s
response as follows: “Mr. Sarabjit stated that the employee responsible for
the sale... was warned that further violations would result in suspension or
termination. Mr. Sarabjit further stated that all employees are trained via
video at least yearly about proper identification procedures and that the
establishment has mock customers come in to randomly check to ensure
employees are properly checking identification.” Complaint § 11.

On February 12, 2013, by letter, CTP responded to Mr. Sarabjit
“acknowledging receipt of his response and reminding [Respondent] of its
continuing obligation to be in compliance with Act and its implementing
regulations.” Complaint § 11.

During a subsequent inspection, conducted on February 20, 2013, and
February 28, 2013, FDA-commissioned inspectors documented that “a
person younger than 18 years of age was able to purchase a package of
Maverick cigarettes on February 20, 2013, at approximately 2:38 PM ET;”
and that “the minor’s identification was not verified before the sale... on
February 20, 2013, at approximately 2:38 PM ET.” Complaint § 1.

On February 25, 2013, CTP issued a Notice of Compliance Check
Inspection (Notice) to Respondent’s establishment informing Respondent
that an inspection had been conducted on February 20, 2013, and “that
during this inspection a minor was able to enter the establishment and
purchase a regulated tobacco product at approximately 2:38 PM.”
Complaint § 2.

I find that these facts, which I must assume are true, establish that Respondent is
liable under the Act. See 21 C.F.R. § 17.11(a). The Act prohibits misbranding of
a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded if sold
or distributed in violation of regulations issued under section 906(d) of the Act,
codified at 21 U.S.C. § 387f(d). See 21 U.S.C. § 387(a)(7)(B); 21 C.F.R.

§ 1140.1(b). The regulations prohibit the sale of cigarettes or smokeless tobacco
to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a). The
regulations also require retailers to verify, by means of photo identification
containing the purchaser’s date of birth, that no purchaser of cigarettes or
smokeless tobacco is younger than 18 years of age. 21 C.F.R. § 1140.14(b)(1).
In the present case, Respondent committed three violations of 21 C.F.R. Part 1140
within a four-month period. Specifically, on October 10, 2012, and during a
subsequent inspection, on February 20, 2013, Respondent unlawfully sold a
regulated tobacco product to a minor. 21 C.F.R. § 1140.14(a). Additionally, on
February 20, 2013, Respondent failed to verify the age of a person purchasing
tobacco products by means of photographic identification containing the bearer’s
date of birth. 21 C.F.R. § 1140.14(b)(1). Respondent’s actions and omissions at
the same retail outlet constitute violations of law for which a civil money penalty
is merited.

The regulations require me to impose a civil money penalty that is either the
maximum amount provided for by law, or the amount sought in the Complaint,
whichever amount is smaller. 21 C.F.R. § 17.11(a)(1)-(2). The maximum penalty
for three violations in a four-month period is $500. See 21 C.F.R. § 17.2. In its
Complaint, CTP seeks a civil money penalty in the amount of $500. Accordingly,
I find that a civil money penalty in the amount of $500 is permissible and order it
imposed.

/s/
Steven T. Kessel
Administrative Law Judge

